Citation Nr: 0926879	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of left knee surgery with traumatic arthritis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a dysthymic disorder.

3.  Entitlement to service connection for a paranoid 
personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 
1991.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee disability has been productive of complaints of 
pain, "popping out", and instability; objectively, the 
evidence shows full range of motion, with no more than slight 
recurrent subluxation or lateral instability. 

2.  X-ray findings show left knee arthritis.

3.  An acquired psychiatric disorder has been related to 
active duty service.

4.  A personality disorder is not considered a disease or 
injury under the law for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of left knee surgery with traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5257-5010 (2008).


2.  The criteria for entitlement to a separate compensable 
rating for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, DC 5003 (2008).

3.  Giving the Veteran the benefit of the doubt, an acquired 
psychiatric disorder, claimed as dysthymic disorder, was 
incurred in service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.304 (2008).

4.  A personality disorder is not a disability for which 
service connection can be granted. 38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased Rating- Left Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the Veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, a 10 percent 
evaluation is in effect for the Veteran's left knee 
disability. He contends that his symptoms are of such 
severity as to warrant an increased rating.  In order to 
warrant a rating in excess of 10 percent, the evidence must 
show the following:

*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (20 
percent under DC 5258);
*	limitation of flexion to 30 degrees (20 percent under 
DC 5260); or
*	limitation of extension to 15 degrees (20 
percent under DC 5261).

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 10 percent for the Veteran's 
left knee disability is not warranted for any period of the 
claim.  

First, ankylosis, defined as a fixation of the joint, has not 
been shown.  For example, full range of motion was noted at 
the March 2004, January 2006, and February 2008 VA 
examinations.  As significant range of motion has been 
demonstrated, the Board finds that the evidence of record 
does not demonstrate that there is ankylosis of the left 
knee.  Furthermore, the February 2008 VA examiner found no 
ankylosis of the knee.  Thus, the evidence does not support a 
higher rating under DC 5256 for left knee ankylosis.

Next, moderate recurrent subluxation or lateral instability 
has not been shown.  For example, at a May 2004 VA outpatient 
treatment visit no laxity was noted, furthermore there was a 
negative Drawer's sign. Although the Veteran complained of 
his left knee popping at a November 2004 VA outpatient 
treatment visit, upon examination it was noted that he had no 
J sign (parenthetically, used to evaluate patella tracking).  
He also complained of his left knee occasionally giving way 
at his January 2006 VA examination; however, examination 
showed no instability on varus/valgus testing, and the 
anterior drawer and McMurray tests were negative. 

At his February 2008 VA examination, the Veteran denied 
instability, and giving way of his left knee.  Upon 
examination, there no instability or meniscus abnormalities 
noted. Therefore, as no more than slight recurrent 
subluxation or lateral instability is shown, the evidence 
does not support a higher rating under DC 5257 for his left 
knee.  

Further, the Board notes that the evidence did not show 
cartilage dislocation, a threshold component necessary to 
receive a rating pursuant to DC 5258. As such, a separate 
rating under DC 5258, for his left knee, is not for 
application. 
 
With respect to limitation of flexion and/or extension of the 
left knee, as noted above, the Veteran demonstrated full 
range of motion at his March 2004, January 2006, and February 
2008 VA examinations, and at a May 2004 VA outpatient 
treatment visit. Flexion of 0 to 140 degrees and extension to 
0 degrees are considered anatomically normal.  38 C.F.R. 
§ 4.71a, Plate II.  

The evidence, therefore, does not support a rating in excess 
of 10 percent under DCs 5260 or 5261. Flexion of the left 
knee has not been shown to be limited to 30 degrees in order 
to warrant a 20 percent rating under DC 5260.  Moreover, 
extension of the left knee has not been shown to be limited 
to 15 degrees in order to warrant a 20 percent rating under 
DC 5261. 

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of his left knee.  However, the Board notes that, 
in rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

Specifically, 38 C.F.R. § 4.45(f) states that "[p]ain on 
movement, swelling, deformity or atrophy of disuse" as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Painful motion is considered limited motion at 
the point that the pain actually sets in.  See VAOPGCPREC 9-
98.  

In this case, even with such considerations of additional 
functional impairment of knee pain and difficulty standing or 
walking, the evidence still does not show a limitation of 
motion that more nearly approximates the criteria for the 
next higher rating for the Veteran's left knee.  

In particular, the Veteran reported at a May 2004 VA 
outpatient treatment visit that he had left knee pain. Upon 
examination, there was no pain to palpation and his left knee 
exhibited full range of motion. At his January 2006 VA 
examination, he indicated that he has pain in his left knee 
at a pain threshold level around 5-6 on a scale of 10.  He 
reported that during flareups he experiences spells of spasms 
which occur three to four times a week and last about five to 
six minutes.  He indicated that these spasms consist of 
sharp, stabbing, knife-like pain. Although the examination 
report noted pain upon range of motion testing, he exhibited 
full range of motion in his left knee.  

The Veteran additionally complained of left knee pain at his 
February 2008 VA examination.  Although there was objective 
evidence of pain following repetitive motion, the examiner 
noted that there was no additional limitations after three 
repetitions of range of motion testing.  Based on these 
findings, he has demonstrated a significant range of motion 
in his knee, even considering functional limitation due to 
pain, and the evidence does not meet the rating criteria for 
a higher rating of 20 percent under either DC 5260 or DC 
5261.

The Board has also considered his statements that his left 
knee disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's left knee disability-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the Veteran's left knee disability picture does not more 
nearly approximate a rating in excess of 10 percent. 

Nonetheless, because it is the intent of the rating schedule 
to recognize arthritis, painful motion with joint or 
periarticular pathology as productive of disability, the 
Board has additionally considered whether the Veteran is 
entitled to an increased rating under DC 5003 for arthritis 
verified by X- ray evidence. 38 C.F.R. § 4.59. 

Pursuant to DC 5003, in the absence of limitation of motion, 
X-ray evidence of arthritis of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation. See 38 
C.F.R. § 4.71a, DC 5003.  A January 2006 X-ray demonstrated 
postoperative and degenerative changes in the Veteran's left 
knee. Patellofemoral osteoarthritis was demonstrated through 
an MRI at a March 2007 VA outpatient treatment visit. 

Therefore, the Veteran's left knee disability warrants an 
additional 10 percent disability rating for arthritis 
according to § 4.59.  A rating higher than 10 percent is not 
warranted as occasional incapacitating exacerbations 
demonstrated by bedrest have not been shown.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds that the evidence does not 
show that his left knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.   

In this case, there is no indication that the Veteran has 
been hospitalized on a frequent basis due to his left knee 
disability. Further, although he reported at both his January 
2006 and February 2008 VA examinations that he was no longer 
employed, he attributed this to causes other than his knee 
(January 2006), and because of a psychiatric problem 
(February 2008).  As such, the evidence does not show that 
his left knee disability has caused marked interference with 
his over-all employment capabilities. 

Moreover, the scheduler rating criteria for joint 
disabilities, such as the knee, contemplate not only 
limitation of motion but other limitations due to factors 
that include pain, swelling, deformity, atrophy, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  

Therefore, the rating criteria by its nature essentially take 
into account the effect of the Veteran's disability on his 
ability function in the workplace.  Hence, referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to psychiatric 
disorder. A separation examination is not of record.  The 
Board notes that the Veteran was discharged from service 
following a Medical Evaluation Board proceeding for an 
unrelated disorder.

As demonstrated above, the service treatment records do not 
reveal that a psychiatric disorder was incurred during active 
duty.  However, this does not in itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Following service, the evidence does not demonstrate any 
complaints or treatment referable to an acquired psychiatric 
disorder until May 1998. In March 2004, his psychiatric 
disorder was evaluated by a VA examiner.  The Veteran was 
diagnosed with Axis I dysthymic disorder.  Therefore, a 
current disability is established.  

Although there is a seven-year gap between discharge and 
initial treatment for a psychiatric disorder, the weight of 
the competent evidence of record shows that the Veteran's 
currently-diagnosed acquired psychiatric disorder was 
incurred in active service. 

Significantly, the March 2004 VA examiner noted that the 
Veteran had "a history of depression and paranoia that more 
likely than not began while he was in the military."  His 
treating VA psychiatrist also related a psychiatric disorder 
to service.  After reviewing the medical records, the 
psychiatrist commented in an August 2004 VA treatment note 
that the Veteran's "history reveals that he has ha[d] 
problems most of his life.  However, there is a sign[ificant] 
worsening of his behavior and functioning after his military 
experience . . . This condition is more likely than not to 
have been the result of his experiences in the military." 

The Board has also considered an undated statement submitted 
by the Veteran's mother indicating a significant change in 
his demeanor from before he entered into active duty until 
his discharge.  

Based on the opinions offered by the March 2004 VA examiner 
and the Veteran's VA treating psychiatrist in August 2004, 
the evidence supports a nexus between active duty and his 
claim.  Therefore, the Board finds that the doctrine of 
reasonable doubt supports a grant of service connection for 
an acquired psychiatric disorder.  

Personality Disorder

The Board notes that in addition to a diagnosis of dysthymic 
disorder, the Veteran has been diagnosed with an Axis II 
paranoid personality disorder.  Personality disorders, 
however, are not diseases or injuries within the meaning of 
applicable legislation providing compensation benefits. 38 
C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  

Thus, although service connection for an acquired psychiatric 
disorder has been granted, to the extent that he has a 
psychiatric disorder classified as a personality disorder, 
this is not a disability that is compensable for VA benefits 
purposes.  Therefore, the claim is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim for an acquired psychiatric 
disorder, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

With respect to his claim for a personality disorder, VCAA 
notice is not required because the issue presented involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Regarding his increased rating claim for a left knee 
disability, § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the medical or 
lay evidence must show a worsening or increase in severity of 
the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the duty to notify was not satisfied prior to the 
initial RO decision that is the subject of this appeal. Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in October 2004 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Further, a May 2008 letter to the Veteran met the 
requirements of Vazquez-Flores.  Specifically, the letter 
discussed the evidence which could be used in determining his 
disability evaluation including: evidence describing the 
nature and symptoms of his condition, the severity and 
duration of his symptoms, impact of the condition and 
symptoms on employment and daily life, and specific test or 
measurement results.  The claim was subsequently 
readjudicated, and a supplemental statement of the case was 
issued in July 2008.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content. 

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Next, specific VA medical examinations pertinent to his knee 
claim were obtained in March 2004, January 2006, and February 
2008.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for residuals of left knee 
surgery with traumatic arthritis is denied.

Entitlement to a separate 10 percent evaluation, but no more, 
for arthritis of the left knee is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 

Service connection for an acquired psychiatric disorder, 
claimed as dysthymic disorder, is granted.

Service connection for a paranoid personality disorder is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


